  Case 1:20-cv-01114-UNA Document 1 Filed 08/25/20 Page 1 of 10 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 ADAM FRANCHI, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 INNERWORKINGS, INC., JACK M.                        )   CLASS ACTION
 GREENBERG, CHARLES K.                               )
 BOBRINSKOY, LINDSAY Y. CORBY,                       )
 DAVID FISHER, ADAM J. GUTSTEIN,                     )
 JULIE M. HOWARD, KIRT P. KARROS,                    )
 RICHARD STODDART, and MARC                          )
 ZENNER,                                             )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on July 16, 2020 (the

“Proposed Transaction”), pursuant to which InnerWorkings, Inc. (“InnerWorkings” or the

“Company”) will be acquired by HH Global Group Limited (“Parent”), HH Global Finance

Limited (“HH Finance”), and Project Idaho Merger Sub, Inc. (“Merger Sub,” and together with

Parent and HH Finance, “HH Global”).

       2.      On July 15, 2020, InnerWorkings’ Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with HH Global. Pursuant to the terms of the Merger Agreement, InnerWorkings’

stockholders will receive $3.00 in cash for each share of InnerWorkings common stock they own.
  Case 1:20-cv-01114-UNA Document 1 Filed 08/25/20 Page 2 of 10 PageID #: 2




       3.      On August 21, 2020, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction, which scheduled a stockholder vote on the Proposed Transaction for

September 24, 2020.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of InnerWorkings common stock.

       9.      Defendant InnerWorkings is a Delaware corporation and maintains its principal

executive offices at 203 North LaSalle Street, Suite 1800, Chicago, Illinois 60601.




                                                  2
  Case 1:20-cv-01114-UNA Document 1 Filed 08/25/20 Page 3 of 10 PageID #: 3




InnerWorkings’ common stock is traded on the NASDAQ Global Market under the ticker symbol

“INWK.”

       10.     Defendant Jack M. Greenberg is Chairman of the Board of the Company.

       11.     Defendant Charles K. Bobrinskoy is a director of the Company.

       12.     Defendant Lindsay Y. Corby is a director of the Company.

       13.     Defendant David Fisher is a director of the Company.

       14.     Defendant Adam J. Gutstein is a director of the Company.

       15.     Defendant Julie M. Howard is a director of the Company.

       16.     Defendant Kirt P. Karros is a director of the Company.

       17.     Defendant Rich Stoddart is President, Chief Executive Officer, and a director of the

Company.

       18.     Defendant Marc Zenner is a director of the Company.

       19.     The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

                               CLASS ACTION ALLEGATIONS

       20.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of InnerWorkings (the “Class”). Excluded from the Class are defendants herein and

any person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       21.     This action is properly maintainable as a class action.

       22.     The Class is so numerous that joinder of all members is impracticable. As of July

10, 2020, there were approximately 52,915,543 shares of InnerWorkings common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.




                                                  3
  Case 1:20-cv-01114-UNA Document 1 Filed 08/25/20 Page 4 of 10 PageID #: 4




        23.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        24.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        25.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        26.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        27.     InnerWorkings engineers marketing for leading brands across a wide range of

industries.

        28.     On July 15, 2020, InnerWorkings’ Board caused the Company to enter into the

Merger Agreement.




                                                 4
  Case 1:20-cv-01114-UNA Document 1 Filed 08/25/20 Page 5 of 10 PageID #: 5




       29.     Pursuant to the terms of the Merger Agreement, InnerWorkings’ stockholders will

receive $3.00 in cash for each share of InnerWorkings common stock they own.

       30.     According to the press release announcing the Proposed Transaction:

       InnerWorkings, Inc. (NASDAQ: INWK) (“InnerWorkings”) and HH Global Group
       Limited (“HH Global”) today announced that they have signed a definitive
       agreement to combine operations. Under the terms of the agreement, HH Global
       will acquire InnerWorkings for $3.00 per share in an all-cash transaction
       representing approximately $177 million in equity value. This represents a
       premium of 127% to the closing price, and a premium of 104% to the 90-
       day volume weighted average price as of July 15, 2020. The transaction has been
       unanimously approved by the Boards of Directors of both companies. . . .

       Additional Transaction Details

       Under the terms of the merger agreement, HH Global will acquire all of the
       outstanding shares of InnerWorkings common stock for $3.00 per share in cash
       which represents a premium of 127% to the closing price and a premium of 104%
       to the 90-day volume weighted average price as of July 15, 2020.

       The transaction is subject to customary closing conditions, including approval by
       InnerWorkings’ shareholders and receipt of certain regulatory approvals, and is
       expected to be completed before the end of the fourth quarter of 2020.

       Citigroup Global Markets Inc. is serving as exclusive financial advisor to
       InnerWorkings and Sidley Austin LLP is serving as legal counsel. Moelis &
       Company LLC is acting as HH Global’s exclusive financial advisor and Kirkland &
       Ellis LLP is serving as legal counsel.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       31.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       32.     As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

       33.     First, the Proxy Statement omits material information regarding the Company’s

financial projections.




                                               5
  Case 1:20-cv-01114-UNA Document 1 Filed 08/25/20 Page 6 of 10 PageID #: 6




       34.     The Proxy Statement fails to disclose: (i) all line items used to calculate Adjusted

EBITDA; (ii) projected net income; and (iii) the “Original AOP” projections.

       35.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       36.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisor in connection with the Proposed Transaction,

Citigroup Global Markets Inc. (“Citi”).

       37.     With respect to Citi’s Discounted Cash Flow Analysis, the Proxy Statement fails to

disclose: (i) the stand-alone unlevered, after-tax free cash flows that the Company was forecasted

to generate during the second half of the calendar year ending December 31, 2020 through the full

calendar year ending December 31, 2024 as used in the analysis and all underlying line items; (ii)

the terminal values for the Company; (iii) the individual inputs and assumptions underlying the

ranges of discount rates of 13.0% to 15.2% and 15.7% to 18.8%; and (iv) Citi’s basis for selecting

the range of perpetuity growth rates of 3.0% to 4.0%.

       38.     With respect to Citi’s Selected Precedent Transactions Analysis, the Proxy

Statement fails to disclose the consideration paid or payable in the selected precedent transactions.

       39.     With respect to Citi’s analysis of price targets, the Proxy Statement fails to disclose:

(i) the individual price targets observed by Citi in the analysis; and (ii) the sources thereof.

       40.     With respect to Citi’s selected companies analysis, the Proxy Statement fails to

disclose: (i) the companies observed by Citi in the analysis; and (ii) the individual multiples and

metrics for the companies.




                                                   6
  Case 1:20-cv-01114-UNA Document 1 Filed 08/25/20 Page 7 of 10 PageID #: 7




       41.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       42.     Third, the Proxy Statement fails to disclose the timing and nature of the past

services Citi provided to the Company and its affiliates, as well as the amount of compensation

Citi received for providing such services.

       43.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       44.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Merger; (ii) Recommendation of the Board; (iii) Reasons for

Recommending the Adoption of the Merger Agreement; (iv) Opinion of the Company’s Financial

Advisor; and (v) Financial Projections.

       45.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
           Thereunder Against the Individual Defendants and InnerWorkings

       46.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       47.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. InnerWorkings is liable as the



                                                  7
  Case 1:20-cv-01114-UNA Document 1 Filed 08/25/20 Page 8 of 10 PageID #: 8




issuer of these statements.

       48.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       49.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       50.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       51.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       52.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       53.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                              Against the Individual Defendants

       54.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       55.     The Individual Defendants acted as controlling persons of InnerWorkings within

the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as

officers and/or directors of InnerWorkings and participation in and/or awareness of the Company’s



                                                  8
  Case 1:20-cv-01114-UNA Document 1 Filed 08/25/20 Page 9 of 10 PageID #: 9




operations and/or intimate knowledge of the false statements contained in the Proxy Statement,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision making of the Company, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.

        56.    Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

        57.    In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

        58.    By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

        59.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff and the Class are threatened with irreparable

harm.




                                                  9
 Case 1:20-cv-01114-UNA Document 1 Filed 08/25/20 Page 10 of 10 PageID #: 10




                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: August 25, 2020                              RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 210
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   10
